DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed October 20, 2020 and April 16, 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claims 9 and 19 include the limitation “comprises a confidence intervals for each of the”.  This limitation should be changed to state “comprises a confidence interval for each of the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP 2014-5092 A) in view of Schuster et al. (US 8,540,057 B2).
Claims 1 and 11: Shibata et al. discloses a system and method for determining elevator car locations, where a sensor (monitoring support device 120) is shown in Fig. 4 to include a start and stop detecting part (402, 401) to sense a moving component (car 102) of an elevator system (paragraph 0076]), and is operated by a controller (control board 110) (paragraph [0120]).  The controller determines that the elevator car (102) is in motion (paragraph [0045]) based on the start detecting part (402) of sensor (paragraph 0076]), and determines a direction of the elevator car while the elevator car is in motion for use with an ascent time table and descent time table (paragraph [0081]).  Sensor data associated with the elevator car (102) while the elevator car is in motion is collected from time measurement unit (403) of the sensor, where the sensor data 
However Schuster et al. teaches a system and method for determining elevator car locations, where a sensor includes an acceleration sensor, and is arranged in/at a device, which is affixed to a moving component (car) of an elevator system (column 1 lines 31-38).  The sensor provides a determination of direction (column 8 line 67 through column 9 line 4).
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Shibata et al. with providing the sensor to include an acceleration sensor, affixed to the moving component, and the determination of direction to be based at least in part on the sensor.  Doing so would allow “movements of the car … [to be] detected by the device [such as] behavior over time of positions or speeds or accelerations or vibrations as well as the standstill of the car” as taught in Schuster et al. (column 1 lines 50-54) as “relevant items of maintenance information about the elevator installation independently of sensors or actuators of the elevator installation (column 1 lines 40-42).
Claims 2 and 12: Shibata et al. modified by Schuster et al. discloses a system and method as stated above, where the elevator car travel data is disclosed in Shibata 
Claims 3 and 13: Shibata et al. modified by Schuster et al. discloses a system and method as stated above, where the plurality of origin-destination pair travel times for the elevator car is disclosed in Shibata et al. to include a first set of origin-destination pair travel times comprising actual travel times (assumed time) between a first set of floors serviced by the elevator car and a second set of origin-destination pair travel times comprising calculated travel times (estimated time) between a second set of floors serviced by the elevator car, wherein the calculated travel times are based at least in part on the actual travel times (paragraph [0078]).
Claims 4 and 14: Shibata et al. modified by Schuster et al. discloses a system and method as stated above, where the sensor is shown in Schuster et al. to collect additional sensor data (horizontal vibrations) along three axes (column 9 lines 37-43).  Horizontal vibrations of an elevator car are associated with a vertical location of the elevator car in the hoistway, as is recognized in the art.
Claims 5 and 15: Shibata et al. modified by Schuster et al. discloses a system and method where the additional sensor data is vibration data for the elevator car, as stated above.
Claims 6 and 16: Shibata et al. modified by Schuster et al. discloses a system and method as stated above, where the controller is shown in Schuster et al. to transmit an alert (alarm report) based on determining the vibration data for the elevator exceeds a threshold (reference value) (column 15 lines 22-44).
Claims 7 and 17: Shibata et al. modified by Schuster et al. discloses a system and method where the alert includes vibration data, as stated above.  The alert is shown in Schuster et al. to further include a location of the elevator car in the hoistway (column 15 lines 22-44).
Claims 8 and 18: Shibata et al. modified by Schuster et al. discloses a system and method where the sensor is an accelerometer, as stated above.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP 2014-5092 A) modified by Schuster et al. (US 8,540,057 B2) as applied to claims above, further in view of de Groot (US 8,151,943 B2).
Claims 9 and 19: Shibata et al. modified by Schuster et al. discloses a system and method as stated above, but fails to disclose the elevator car travel data to comprise a confidence interval for each of the plurality of origin-destination pair travel times for the elevator car in the hoistway.
However de Groot teaches a system and method for determining elevator car data, where elevator car travel data comprises a confidence interval (operational range) for a plurality of floors (column 7 lines 11-18).
Given the teachings of de Groot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Shibata et al. as modified by Schuster et al. with providing the elevator car travel data to comprise a confidence interval for each of the plurality of origin-destination pair travel times for the elevator car in the hoistway.  Doing so would allow generation of an “alert message [to] indicate a potential problem with the 
Claims 10 and 20: Shibata et al. modified by Schuster et al. and de Groot discloses a system and method where elevator car travel data includes a confidence interval for each of the plurality of origin-destination pair travel times, as stated above.  The controller is shown in Schuster et al. to transmit an alert (alarm report) based on determining the travel time (time period of car journey) is outside the confidence interval (reference value) (column 15 lines 22-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             January 15, 2022